Exhibit 10.5
 
Second Amendment to Employment Agreement


This second amendment to the Employment Agreement (the "Second Amendment"), made
as of March 3, 2015 by and between Vishay Americas, Inc., a Delaware corporation
("Vishay Americas") and a wholly-owned subsidiary of Vishay Intertechnology,
Inc., a Delaware corporation ("Vishay"), and DAVID VALLETTA ("Executive")
(collectively the "Parties").


WHEREAS, Executive is employed by Vishay Americas and is a Party to that certain
Employment Agreement made between the Parties as of September 1, 2011, as
amended by the first amendment to the Employment Agreement made between the
Parties as of March 4, 2014, (collectively, the "Agreement");


WHEREAS, Vishay Americas and Executive may amend the Agreement by mutual
agreement in writing pursuant to Section 8.3 of the Agreement; and


 WHEREAS, the Company and Executive desire to amend the Agreement as set forth
in this Second Amendment.


NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
      1.Section 4.3.1 of the Agreement is hereby amended by replacing "2012" and
"25%" in the first sentence with "2015" and "40%", respectively.


2.The amendments to the Agreement made by paragraph 1 of this Second Amendment
shall be effective as of March 3, 2015.


3.Except as set forth in this Second Amendment, all other terms and conditions
of the Agreement shall remain unchanged and in full force and effect.


4.This Second Amendment may be executed in one or more counterparts, each of
which shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument.


IN WITNESS WHEREOF, each of the parties hereto has caused this Second Amendment
to be executed on its behalf as of the date first above written.


[signature on next page]

--------------------------------------------------------------------------------

VISHAY AMERICAS, INC.


By: /s/ David L. Tomlinson
Name: David L. Tomlinson
Title: Sr VP, Finance and Asst. Sec.
Date: April 29, 2015














/s/ David Valletta
David Valletta


Date: April 27, 2015